DETAILED ACTION
Election/Restrictions
Newly submitted claims 17 and 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed to a wiper with a layer comprising no cotton and no pulp, which is patentably distinct and properly restricted from a wiper with a layer comprising hemp. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 and 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 16 is objected to because of the following informalities:  “the thickness of the wiper” lacks antecedent basis.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  “the plurality of layers comprise…” should be “the plurality of layers comprises…” because “plurality” is a singular noun.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fingal et al. (8,906,816)in view of Ito et al. (2015/0328897).

Regarding claim 1, Fingal teaches a printer comprising: 
a wiper (fig. 1, item 1) comprising a laminated body (fig. 1, item 1) comprising a plurality of layers (fig. 1, top layer 2 and core layer 3) including a first layer (fig. 1, item 2) that contacts a surface to be wiped, wherein a thickness t1 of the first layer and a total thickness t2 of one or more of the layers (fig. 1, layer 3) other than the first layer satisfy relation (1) 
t1<t2          (1) (see fig. 1, note that layer 2 is not as thick as layer 3), 
wherein the first layer has a void ratio smaller than a void ratio of at least one of the layers other than the first layer (see fig. 5, Note that void ratio of layer 2 is less than void ratio of layer 3), and
wherein the first layer comprises hemp (col. 2, line 23, note that the disclosed outer surface refers to first layer 2), silk, nylon, vinylon, polyester, polyurethane, polyolefin, PVA, rayon, cupro, acrylic, and/or polylactic acid.
Fingal does not teach a discharger. Ito teaches a discharger (Ito., fig. 1, item 22) comprising a nozzle surface (Ito, fig. 2, item 37) and comprising an ink (Ito, see Table 1) 
a wiper (Ito, fig. 4A, item 30) configured to wipe the nozzle surface (Ito, [0038]). It would have been obvious to one of ordinary skill in the art at the time of invention to use a wiper of the construction disclosed by Fingal as the wiper illustrated by Ito because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because Ito does not go into specifics about the structure of its wiping web, it would have been obvious to look to a reference with a specific description of how such a wiping web would be arranged as disclosed by Fingal.  	Regarding claims 2-4, Fingal in view of Ito teaches the printer according to claim 1. Fingal in view of Ito does not explicitly teach wherein the first layer has a void ratio of in a range of 0.75 to 0.80 or wherein at least one of the layers other than the first layer has a void ratio of from 0.80 to 0.99. However, according to MPEP 2144.05, where the general conditions of a claim are present in the prior art, it is not inventive to arrive at optimum or workable ranges through routine experimentation. Here, Fingal in view of Ito teaches all of the structural limitations of the claim, but the combination does not explicitly disclose the claimed ranges. Examiner asserts that the claimed range is a simple optimization arrived at through routine experimentation.  
 	Regarding claim 5, Fingal in view of Ito teaches the printer according to claim 1, 

Regarding claim 11, Fingal in view of Ito teaches the printer according to claim 1, wherein a first layer comprises a polyester (Fingal, col. 3, line 57, note that non-absorbent fibers are included in both layers 2 and 3. Note that Fingal contemplates 

Regarding claims 14 and 15, Fingal in view of Ito teaches the printer according to claim 1. Fingal in view of Ito does not explicitly teach wherein the first layer has a void ratio in the claimed ranges. However, according to MPEP 2144.05, where the general conditions of a claim are present in the prior art, it is not inventive to arrive at optimum or workable ranges through routine experimentation. Here, Fingal in view of Ito teaches all of the structural limitations of the claim, but the combination does not explicitly disclose the claimed ranges. Examiner asserts that the claimed range is a simple optimization arrived at through routine experimentation.  
 	Regarding claim 19, Fingal in view of Ito teaches the printer according to claim 1, wherein the plurality of layers comprise only the first layer and the second layer (see rejection of claim 1, note that the plurality of layers has been defined as the top layer 2 and the core layer 3). 
 	Regarding claims 16 and 20, Fingal in view of Ito teaches the printer according to claim 1, wherein the thickness of the wiper is in a range of 0.2 to 0.7 mm (Ito, [0040]).  

Response to Arguments
Applicant's arguments filed 1 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claimed relation of void ratios is not disclosed. According to Applicant, despite the fact that Fingal’s figures 1-5 all clearly show wherein a second layer 3 has a larger void ratio than a first layer 2, Fingal somehow does not teach the claimed void ratio because the figures to not explicitly state that the drawings are to scale. Applicant cites MPEP 2125. MPEP 2125 also states that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. Further, the description of the article pictures can be relied upon, in combination with the drawings, for what they would reasonably teach of ordinary skill in the art.  
However, Fingal’s figure 5 is to scale. Thus, Examiner maintains that the claimed void ratio relation is met. Further, even if, for the sake of argument, Fingal’s figure 5 did not include a scale, Fingal’s written description at col. 3, lines 20-37, as taken with the 
	Applicant further argues that while Fingal teaches sanitary wipes, Ito teaches a wiper for a printer, and thus it would not have been obvious to use the structure disclosed by Fingal in the printer disclosed by Ito. For the reasons stated above, Examiner maintains that such a combination would have been obvious to one of skill in the art. That is, while on its face a disclosure of the construction of a wet wipe and a disclosure directed to a printer might seem unrelated, both are directly related to wiping structures impregnated with liquid and thus overlap in the wiping art. Applicant further argues that Fingal’s wiper structure would not have been suitable for wiping in a printer such as Ito’s. Examiner does not quite understand the argument being made, but Examiner maintains that all claimed limitations are disclosed.
	The standing prior art rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853